Warner, Chief Justice.
This was a motion to set aside a decree in equity in Fulton superior court on the grounds therein stated. A demurrer was filed thereto, which was sustained by the court, and the movant excepted. It appears from the record that the decree was rendered on the 9th day of June, 1871, and that the motion to set it aside was filed on the 31st day of March, 1879. On the 15th day of February, 1876, the general assembly enacted that from and after the passage of this act, all proceedings of every kind in any court of this state to set aside judgments or decrees of the courts, must be made within three years from the rendering of said judgments or decrees, and repealed all conflicting laws. More than three years having elapsed from the date of the above recited act before the motion to set aside the decree in this case was made, it was barred by the statute of limitations, and there was no error in sustaining the demurrer to the movant’s motion.
Let the judgment of the court below be affirmed.